TBS INTERNATIONAL LIMITED &
SUBSIDIARIES                                                                       EXHIBIT
10.2
 
TBS INTERNATIONAL LIMITED
 
2005 EQUITY INCENTIVE PLAN
 
FORM OF RESTRICTED SHARE AWARD AGREEMENT
 
(amended as of April 8, 2008)
 


 
RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) dated as of _______________,
_______ (the “Issue Date”) between TBS INTERNATIONAL LIMITED (the “Company”),
and [PARTICIPANT] (the “Participant”). Except as otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Plan (as
defined below).
 
WHEREAS, pursuant to the 2005 Equity Incentive Plan (the “Plan”), the Committee
designated under the Plan desires to issue to the Participant an award of
restricted shares of Class A Common Shares, par value U.S. $0.01 per share, of
the Company (the “Restricted Shares”); and
 
WHEREAS, the Participant desires to accept such restricted share award subject
to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
1.           Definitions.  Defined terms in the Plan shall have the same meaning
in this Agreement, except where the context otherwise requires.
 
2.           Issue of Restricted Shares.  On the Issue Date, the Company hereby
issues to Participant an Award of __________ Restricted Shares (the “Award”) in
accordance with Section 9 of the Plan and subject to the conditions set forth in
this Agreement and the Plan (as amended from time to time).  The Award
represents the right to receive and retain up to the number of shares set forth
in the preceding sentence (as adjusted from time to time pursuant to Section
16(a) of the Plan) subject to the fulfillment of the vesting conditions set
forth in this Agreement. By accepting the Award, Participant irrevocably agrees
on behalf of Participant and Participant’s successors and permitted assigns to
all of the terms and conditions of the Award as set forth in or pursuant to this
Agreement and the Plan (as such Plan may be amended from time to time).
 
3.           Vesting.  Participant’s rights in and to the Restricted Shares
subject to the Award shall [be fully vested as of] [vest in equal installments
of _____% on each of the first [____] anniversaries of] the Issue Date;
provided, however, that if there is a Change in Control of the Company or if the
Participant’s employment is terminated without Cause, then the Restricted Shares
will immediately and automatically vest in full.
 
4.           Issuance of Certificates; Status of Participant.
 
(a)           Share certificates representing the Restricted Shares may be
issued by the Company in the name of the Participant and held in escrow by the
Company until the Restricted Shares vest, or the Company may hold
non-certificated shares in the name of the Participant until the Restricted
Shares vest.
 
(b)           From and after the Issue Date, Participant will be recorded as a
shareholder of the Company with respect to the Restricted Shares subject to the
Award (whether vested or unvested) and shall have voting rights with respect to
such Restricted Shares in accordance with the Company's bye-laws unless and
until any such Restricted Shares are forfeited or transferred back to the
Company.
 
5.           Forfeiture; Right of Repurchase Provisions.  Nothing in this
Agreement will limit the Company's rights pursuant to Section 15 or Section 9 of
the Plan.
 
6.           Dividends.  From and after the Issue Date and unless and until the
Restricted Shares are forfeited or otherwise repurchased by the Company, the
Participant will be entitled to receive all dividends and other distributions
paid with respect to the Restricted Shares subject to this Award; provided
however that any Restricted Shares or other securities of the Company received
by a Participant as a result of a share distribution or as a share dividend or
bonus issue with respect to the Restricted Shares awarded hereunder shall be
subject to the same restrictions as such Restricted Shares.
 
7.           Withholding and Disposition of Restricted Shares.
 
(a)           Generally.  Participant is liable and responsible for all taxes
owed in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Company does not make any representation or undertaking regarding
the treatment of any tax withholding in connection with the issue or vesting of
the Award or the subsequent sale of Restricted Shares issuable pursuant to the
Award. The Company does not commit and is under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.
 
(b)           [Payment of Withholding Taxes.  Prior to any event in connection
with the Award (e.g., issue/vesting of the Award) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any social tax obligation (the “Tax
Withholding Obligation”), Participant is required to arrange for the
satisfaction of the amount of such Tax Withholding Obligation in a manner
acceptable to the Company.
 
(i)           By Tendering Shares.  Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means in accordance with Paragraph
7(b)(ii), Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to tender to the Company for repurchase the number
of Restricted Shares from those Restricted Shares already issued to Participant
at or about the time when the Award becomes vested as the Company determines to
be sufficient to satisfy the Tax Withholding Obligation.
 
(ii)           By Other Payment.  At any time not less than five (5) business
days before any Tax Withholding Obligation arises. Participant may notify the
Company of Participant’s election to pay Participant’s Tax Withholding
Obligation by wire transfer, cashier’s check or other means permitted by the
Company. In such case, Participant shall satisfy his or her tax withholding
obligation by paying to the Company on such date as it shall specify an amount
that the Company determines is sufficient to satisfy the expected Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a cashier’s check payable to the Company,
Attn:  _______________, at the Company’s principal executive offices, or such
other address as the Company may from time to time direct, or (iii) such other
means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 7(b)(ii) to be more than the minimum amount that may actually be due
and that, if Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied in the manner specified in Paragraph
7(b)(i).]
 
8.           Committee Authority.  Any question concerning the interpretation of
this Agreement or the Plan, any adjustments required to be made under this
Agreement or the Plan, and any controversy that may arise under this Agreement
or the Plan shall be determined by the Committee in its sole and absolute
discretion. All decisions by the Committee shall be final and binding.
 
9.           Application of the Plan.  The terms of this Agreement are governed
by the terms of the Plan, as it exists on the date hereof and as the Plan is
amended from time to time. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise herein. As used herein, the term
“Section” generally refers to provisions within the Plan, and the term
“Paragraph” refers to provisions of this Agreement.
 
10.           No Right to Continued Employment.  Nothing in the Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Participant any right to continued employment with the Company
or any of its subsidiaries or affiliates, or interfere in any way with the right
of the Company or any of its subsidiaries to terminate the Participant’s
employment or other service relationship for any reason at any time.
 
11.           Further Assurances.  Each party hereto shall cooperate with each
other party, shall do and perform or cause to be done and performed all further
acts and things, and shall execute and deliver all other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the Plan.
 
12.           Entire Agreement.  This Agreement and the Plan together set forth
the entire agreement and understanding between the parties as to the subject
matter hereof and supersede all prior oral and written and all contemporaneous
or subsequent oral discussions, agreements and understandings of any kind or
nature.
 
13.           Binding on Transferees.  The provisions of the Plan and this
Agreement will inure to the benefit of, and be binding on, the Company and its
transferees and assigns and the Participant and Participant’s executor,
administrator and permitted transferees and beneficiaries, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
 
14.           Securities Law Compliance.  The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by Participant or other subsequent transfers by
Participant of any Restricted Shares issued as a result of or under this Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Restricted Shares must also comply with other
applicable laws and regulations governing the sale of such shares.
 
15.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of Delaware without giving effect to the conflicts of laws provisions
thereof.
 
The parties hereto have executed this Agreement as of the date first above
written.
 
TBS INTERNATIONAL LIMITED
 


 
By:                                                                           
Name
Title
 


 
[PARTICIPANT]
 


 


Name
 


Printed Name


 

